Citation Nr: 1207724	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic fungal dermatitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to May 1963.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Paul, Minnesota, in May 2010.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  

The Board's August 2010 action also remanded a claim of service connection for tinnitus, which the RO subsequently granted in a July 2011 rating decision.  The Veteran has not file a second notice of disagreement (NOD) disagreeing with either the schedular rating or effective date assigned by the RO for the award of service connection for tinnitus.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The case has now been returned to the Board for further appellate action.

In the August 2010 decision, the Board explained that the issue of entitlement to compensation under 38 U.S.C. § 1151 for residuals of cardiovascular stent placement and residuals of carotid artery surgery was not in appellate status.  However, in a September 2010 statement (received by VA in October 2010), the Veteran raised the issue of whether a substantive appeal was timely filed on the issues of (1) service connection for a bilateral leg and foot disorder, and (2) entitlement to compensation under 38 U.S.C. § 1151 for residuals of cardiovascular stent placement and residuals of carotid artery surgery.  The issue of timeliness has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted at the Veteran's entrance into service, but it is shown to have not permanently increased in severity during service.

2.  The weight of the credible and competent evidence demonstrates that a current left ear hearing loss disability for VA purposes, is not due to, caused by, or related to any event or circumstance of the Veteran's active duty service.

3.  The most competent and probative evidence establishes that the Veteran is not diagnosed with PTSD that is due to a verified or potentially verifiable stressor of his period of active duty service.

4.  The weight of the competent evidence demonstrates that a currently diagnosed psychiatric disorder other than PTSD, manifested by depression not otherwise specified (NOS), is not related to or caused by any event or circumstance of the Veteran's active duty service.

5.  The weight of the pertinent evidence is in relative equipoise on the question of whether a skin disorder, presently manifested by chronic dermatitis and onychomycosis, had its onset during the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The Veteran does not have a current psychiatric disorder, to include PTSD and depression, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  By extending the benefit of the doubt to the Veteran, his skin disability, presently manifested by chronic dermatitis and onychomycosis, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the disposition is fully favorable to the Veteran on the claim of service connection for a skin disorder.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on that claim has been accomplished.  

With regard to the remaining claims, the Veteran was sent a letter in January 2007 regarding hearing loss and in February 2007 regarding his psychiatric claim, which provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Board before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.  

The Board recognizes that the Veteran wrote a letter in November 2011 identifying buddies who "may remember some of" his claimed PTSD stressors.  The Board finds that no further action is necessary in this regard, however, as the claim of service connection for PTSD has undergone extensive development, which has fully resolved the material issues concerning the Veteran's claimed stressors.  In particular, the facts of record, as discussed more thoroughly below, establish that the Veteran served during the Cuban Missile Crisis and may have seen body bags of American soldiers, which are his two claimed stressors.  A remand to attempt to obtain statements from individuals who "may" be able to offer further support for the claim would result only in additional delay with no benefit to the Veteran.  See Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) ("VA is not obligated to embark on an 'unguided safari' to seek all potentially relevant records."); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  

Also, the Veteran was afforded VA examinations to address the medical questions raised in this appeal.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain outstanding evidence pertinent to the claims; to attempt to verify the claimed PTSD stressors; and to arrange for the Veteran to undergo appropriate VA examinations.  Upon remand, there was substantial compliance with these directives.  Furthermore, the AMC/RO readjudicated the matter in a November 2011 supplemental statement of the case (SSOC), as directed by the Board.  Although the November 2011 SSOC identifies the remanded skin disorder as "bilateral foot and leg conditions," the Board finds that this mischaracterization of the issue does not result in prejudice to the Veteran in light of the Board's favorable disposition as to that claim.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural  hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

For sake of clarity, the Board will address the merits of each claimed disability separately, as follows.  

A.  Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  

Here, the weight of the more probative evidence is against the Veteran's claim, for the following reasons. 

Initially, the Board notes that the Veteran's service treatment records (STRs) include an audiogram performed at service entrance in December 1959, showing that hearing acuity as follows (under a Rudmose chart with the results adjusted to the modern ISO standard provided in parentheses):


HERTZ

500
1000
2000
3000
4000
LEFT
 25 (40)
10 (20)
15 (25) 
15 (25)
15 (20)
RIGHT
0 (15)
0 (10)
0 (10) 
5 (10)
30 (35) 

Importantly, the Veteran's right ear hearing acuity at service entrance meets the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  Thus, he is not entitled to the presumption of soundness in the right ear.  His hearing acuity in the left ear, by comparison, does not meet the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385, and the record does not contain clear and unmistakable evidence demonstrating that a left ear hearing loss disability preexisted his service entrance.  Accordingly, he is presumed sound as to the left ear.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

At his May 2010 Board hearing, the Veteran testified that he was exposed to significant noise during service in Okinawa involving jet and missile engines.  His Board hearing testimony is credible on this issue and appears to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a); Dalton, 21 Vet. App. at 36.  However, his April 1963 service separation examination shows hearing acuity on a Rudmose audiometer as follows (with the results adjusted to the modern ISO standard provided in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
 0 (15)
-10 (0)
-10 (0) 
-10 (0)
15 (20)
LEFT
-5 (10)
-5 (5) 
5 (15)
0  (10)
5 (10)

A comparison of the Veteran's hearing acuity at service entrance with his hearing acuity at service separation shows no threshold shifts indicating a worsening of hearing.  See Hensley, 5 Vet. App. at 157.  

Furthermore, a VA examination was conducted in February 2011 in connection with the instant appeal.  In addressing the in-service audiological evaluation results, the VA examiner initially made clear that she had first converted the in-service audiogram results from ASA to ISO/ANSI standards in reaching all conclusions.  The VA examiner also established that the National Institute for Occupational Safety and Health recommends that a significant threshold shift is defined as a 15 dB hearing shift or more at any one frequency for 500 Hz to 4000 Hz.  With these considerations in mind, the VA examiner concluded that the Veteran's audiogram at service discharge showed normal hearing bilaterally, and there was no evidence of a significant shift in thresholds between induction and discharge.  

In an October 2011 addendum, the same VA examiner clarified that although the Veteran had tinnitus related to noise exposure during service, tinnitus can occur separately from hearing loss and tinnitus can occur in the absence of hearing loss.  The VA examiner explained that there does not need to be hearing loss present for a veteran to experience tinnitus.  However, the examiner conceded, the instant Veteran had a preexisting hearing loss at 6000 Hz on the right, which may have contributed in some way to the onset of his tinnitus during service.  (The VA examiner correctly explained that hearing acuity at thresholds higher than 4000 Hz is irrelevant for VA purposes.)  The VA examiner then clarified that a 20 dB threshold is considered normal hearing under the ANSI standard.  

The Board finds, based on this evidence, that the Veteran is not entitled to the presumption of aggravation for the preexisting right ear hearing loss disability.  As the VA examiner carefully explained  in February 2011 and October 2011, there was no significant shift in thresholds between service entrance and separation indicating a worsening of hearing in the right ear.  Without an increase in disability, the Veteran is not entitled to the presumption of aggravation.  See 38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Moreover, no other clinical evidence of record establishes such aggravation.  The Veteran is competent to report the condition of hearing loss generally, but to the extent his lay testimony seeks to establish a worsening as a result of service, the clinical findings showing otherwise are deemed more highly probative.  Accordingly, service connection must be denied for right ear hearing loss.  

With regard to the left ear, the STRs, as explained by the VA examiner, demonstrate that although the Veteran may have had noise exposure during service, there is no indication of acoustic trauma.  In other words, there is no evidence of an injury during service.  See Hensley, 5 Vet. App. at 157.

In light of the foregoing, the Veteran has not satisfied the criteria for an award of service connection for hearing loss in either the right or left ear.  

Moreover, the more probative post-service evidence of record establishes that it is less likely as not that a current hearing loss disability is otherwise related to service.  On this question, there is some evidence favorable to the claim and some evidence unfavorable to the claim.  Under such circumstances, as indicated, the Board's duty is to assess and compare the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Unfavorable to the claim in the instant case, the evidence does not support an award of service connection on a presumptive basis, as there is no showing of a chronic bilateral hearing loss disability manifest to a degree of at least 10 percent within one year from the Veteran's separation from active service.  See 38 C.F.R. 3.307.  

To the contrary, the first objective post-service evidence relating to the ears consists of a private treatment record dated in April 1982 showing complaints of a full feeling in the right ear related to the presence of a "little black object" (found to be the top of a Bic pen), which was then removed.  Subsequent evidence consists of a private treatment record from July 1997 showing a diagnosis of left otitis externa with marked swelling of the ear canal.  The Board finds that these records provide some evidence against the claim as they contain no indication of hearing loss.  Generally, such an absence of evidence does not constitute substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Here, however, the Veteran's treatment in April 1982 and July 1997 involved the ears.  Thus, the Board finds that it is more plausible than not that had the Veteran been experiencing hearing loss, he would have reported it in some manner in either April 1982 or July 1997.  See Kahana, 24 Vet. App. at 444 ( J. Lance dissenting) (the Board may make factual inferences that are within its competence as a lay body).  Such evidence indicates that the Veteran did not experience continuous post-service hearing loss symptomatology after service.  

Additionally weighing against the claim, the first documented complaints of hearing loss are found in an October 2000 VA treatment record reflecting complaints of hearing loss of high pitched noises.  An audiological evaluation was not performed at that time.  Subsequent clinical records, including from February 2002 and October 2006, reveal treatment for cerumen impaction.  

Also of record is a private audiological evaluation from February 2009, which shows that the Veteran's hearing acuity on audiometry testing at that time was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
30
65
--
75
LEFT
20
30
55
65
70

Overall, the post-service treatment records, including the private audiological evaluation from February 2009, do not include a medical professional's opinion etiologically relating a current hearing loss disability to any event or circumstance of the Veteran's service.  Thus, this evidence is not pertinent as to that question.  However, the passage of so many years between the Veteran's separation from active service and the first indication of hearing loss is some evidence against the Veteran's assertions that he has had hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  This is especially so when considering his lack of complaints when receiving treatment for other ear issues in 1982 and 1997.

Also weighing against the claim, the Veteran underwent a second VA audiological evaluation in February 2011 (as previously cited herein above).  The VA examiner first reviewed the Veteran's assertions regarding his in-service noise exposure involving exposure to jet engines, but also noted a history of post-service noise exposure including deer hunting and lawn care.  The Veteran also gave a history of poorer right ear hearing acuity following a surgery for blocked carotid artery.  The VA examiner also performed an audiometry test, which showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
20
65
75
80
LEFT
20
15
55
75
75

Speech discrimination scores were 80 percent bilaterally.  Based on the examination results, including the extensive discussion summarized herein above, the VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  The VA examiner reasoned that the service discharge audiogram showed normal hearing bilaterally.  In an October 2011 addendum, the same VA examiner reiterated her opinion and clarified her reasoning, as discussed above.  

The Board finds that the February 2011 VA examination results, when considered together with the October 2011 addendum, is the most probative evidence of record address the likely etiology of the Veteran's current hearing loss disability.  First, the VA examiner accurately and comprehensively reviewed the relevant evidence, as best demonstrated by her discussion of the in-service audiogram results.  Furthermore, the VA examiner provided a clear and unequivocal diagnosis and extensive discussion explaining her etiology opinion.  Such a VA examination, which is a factually accurate, fully articulated, and based on sound reasoning, carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Supporting the instant claim, the Veteran underwent a VA examination in July 2008.  The VA examiner did not have the claims file available for review.  Thus, the history reviewed by the VA examiner consisted of the Veteran's report of a history of noise exposure during service involving missile and aircraft engines with a more recent decline in right ear hearing after an August 2007 surgery.  The Veteran denied a history of post-service occupational or recreational exposure or ear trauma or disease.  The VA examiner's audiometry test showing hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
20
55
75
85
LEFT
15
15
45
70
80

Speech discrimination scores were 80 percent right ear and 84 percent left ear.  Based on these testing results, the VA examiner diagnosed the Veteran with mild to severe bilateral hearing loss.  With regard to the likely etiology of the disorder, the VA examiner opined that the Veteran's hearing impairment is at least as likely as not caused by or a result of military noise exposure given that there is no discharge audiogram.  

The Board finds, after careful consideration, that the July 2008 VA examiner's opinion, while favorable to the Veteran's claim, is of no probative weight as it was based on an inaccurate factual history.  Specifically, the VA did not have the claims file available to review.  Although this is not always necessary in every case, the omission is material in this case as the July 2008 VA examiner based her favorable opinion on the lack of a service discharge audiogram, even though such evidence is contained in the Veteran's STRs.  As shown, and as acknowledged by an overall reading of the July 2008 VA examiner's opinion, the results of the Veteran's service separation audiogram are highly significant.  Without this information, the July 2008 VA examiner's conclusions are based on an incomplete and inaccurate history, which causes the VA examiner's conclusions to have minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The favorable evidence of record also includes a January 2007 testimonial statement from the Veteran's brother-in-law, who wrote that he had known the Veteran since he returned from active service in 1963.  He also wrote that he had known the Veteran to have a hearing problem as long as he had known him.  

The Board finds that this January 2007 testimonial statement is credible and competent evidence of the Veteran's post-service symptoms, which is somewhat favorable to the claim.  However, the statement does not directly support the claim in light of the STRs showing, as explained, no hearing loss during service.  Thus, the January 2007 witness statement is probative only to the extent it indicates that the Veteran had hearing problems dating back to some intervening event proximate in time to when he returned from service.  Such evidence does not establish a continuity of hearing loss symptomatology as defined under 38 C.F.R. § 3.303(b).  

The Veteran himself has also indicated that he has had hearing loss since service.  His assertions are found to have reduced reliability, however, for two related reasons.  First, his assertions have been inconsistent over time.  For instance, he informed the July 2008 VA examiner that he had no post-service history of occupational or recreational noise exposure.  By comparison, he informed the February 2011 VA examiner that he had post-service noise exposure, including deer hunting and lawn care.  There is also evidence of post-service occupational noise exposure involving a long career repairing business machines.  Such inconsistencies reduce the reliability of the Veteran's own assertions.  See Caluza, 7 Vet. App. at 511.

Also calling into question the veracity of the Veteran's statements, the more recent evidence of record includes two VA psychiatric examinations, in July 2008 and February 2011, which clearly demonstrate a history of the Veteran intentionally tailoring his assertions for purposes of secondary gain.  Such evidence weighs against the reliability of the Veteran's assertions, which limits the probative value of his statements.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

In summary, the Board finds that the weight of the more probative evidence of record, as discussed above, is against the Veteran's claim of service connection for hearing loss.  Thus, the claim is denied.  

B.  Service Connection for PTSD

The Veteran also contends that service connection is warranted for PTSD.  

For sake of clarity, the Board initially notes that the scope of the claim most reasonably encompasses a claim of service connection for any psychiatric disorder, to include PTSD, but also including depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

Here, the Veteran contends that he has PTSD due to two stressors during service.  First, he maintains that he was on active duty service in Okinawa during the Cuban Missile Crisis.  Second, he saw "body bags" being transited through Okinawa from Vietnam.  

If a veteran's claimed stressor relates to an event in which he engaged in combat with the enemy, his lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Establishing that the veteran engaged in combat with the enemy requires objective, competent, and factual evidence of record.  See id.  The determination is made on a case-by-case basis and means that the veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

Furthermore, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).  

Otherwise, when the claimed stressor is not related to combat, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

In the instant case, the Veteran's service records confirm that he was on active duty service at Kadena Air Force Base in Okinawa, Japan, from October 1961 through April 1963.  The Board will take judicial notice of the fact that the Cuban Missile Crisis occurred in October 1962, which was during the time the Veteran was serving in Okinawa.  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  These facts are not in dispute.  However, this claimed stressor, although not involving combat, raises the question of whether it involves "fear of hostile military ... activity" as contemplated by the recently amended provisions of 38 C.F.R. § 3.304(f).  The Board finds, after careful consideration, that the amended regulation does not apply to the claimed stressor, for two reasons.  

First, the Veteran has only inconsistently reported that he experienced fear during the event.  He so contended in his August 2007 notice of disagreement (NOD).  By comparison, he asserted, such as at his May 2010 Board hearing and during VA examinations in February 2011, that this fear did not arise until many years later after he read a book on the Cuban Missile Crisis.   

Second, this type of "fear" is not contemplated by the amended PTSD regulation.  There is no geographic requirement for the regulation, but the stressor must be consistent with the places, types, and circumstances of a veteran's service, and applies only when a veteran's service is proximate in time and place to the traumatic event to which that veteran has responded with intense fear, helplessness, or horror.  See 75 Fed. Reg. 39843  (Jul. 13, 2010).  Here, particularly, the Board takes further judicial notice that the Cuban Missile Crisis involved a threat in October 1962 by the Soviet Union to launch nuclear missiles again the continental United States from the island of Cuba.  Certainly, it is not implausible that the instant Veteran may have been afraid of becoming involved in a nuclear war in his capacity as a member of the armed forces.  However, the particular circumstances of the Cuban Missile Crisis did not pose a threat proximate in time or place to the Veteran serving far away from the continental United States in Okinawa, Japan.  

Thus, the evidence does not support the Veteran's first claimed PTSD stressor. 

With regard to the Veteran's second claimed stressor  (involving seeing "body bags"), his own statements are again inconsistent.  For instance, at his May 2010 Board hearing, he testified that he was bothered by seeing that "some of [his] best buddies were coming back in body back from Vietnam" through Kadena AFB.  By comparison, a VA examiner in February 2011 extensively questioned the Veteran on this stressor, and the Veteran conceded that he only saw the "body bags" from 100 yards away and was uncertain whether the objects were even actually body bags at the time he initially observed them.  Rather, based on the VA examiner's questioning, it was not until later that the Veteran came to the conclusion that they were body bags and only after discussing the event with others.  Also noteworthy, the Veteran informed the February 2011 VA examiner that he was "shocked probably" by seeing the objects.  

In an attempt to rebut the February 2011 VA examiner's conclusions, the Veteran wrote in a March 2011 statement that he lived next door in Okinawa to a "Special Forces guy [who] went TDY all the time to Vietnam."  Without regard to the credibility of this statement, the Board notes that it does not support his claim as the fact that he may have had a neighbor in Okinawa who was a "Special Forces guy" does not, in any way, corroborate that the bodies of deceased American soldiers transited through Okinawa or that he witnessed the "body bags."  

Moreover, consistent with the Veteran's admissions to the February 2011 VA examiner, this claimed stressor was investigated by the United States Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Research of Unit Records).  They responded in January 2011 that their research did not reveal documentation that the bodies of U.S. Service members killed in Vietnam were transported through Kadena AFB en route to the United States during the 1961 timeframe.

In light of this evidence, the Board finds that the record does not support the Veteran's second claimed stressor. 

For sake of completeness, the Board notes that the Veteran also wrote in his March 2011 statement identifying a third stressful event during active duty service.  In particular, he wrote that he experienced stress during service in Okinawa when local Japanese would get in front of the truck he was driving in an attempt to stop him.  Although he identified this event as stressful, he did not expressly identify it as a stressor supporting his claim of service connection for PTSD.  Moreover, these types of anecdotal incidents require no further action because they simply cannot be independently verified.  See Cohen v. Brown, 10 Vet. App. 128, 134, 149-50. (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  Such stressor also is outside the purview of 38 C.F.R. § 3.304(f)(3) as it does not involve hostile military or terrorist activity.

Similarly, the Veteran testified at his May 2010 Board hearing that he was exposed to radiation during service.  However, as with his claimed stressor involving the Cuban Missile Crisis, he made clear that he did not even become aware that he may have been exposed to radiation until approximately October 2009.  In other words, the Veteran is actually claiming that the stressful event is not what transpired during service (i.e., exposure to radiation and the Cuban Missile Crisis), but his learning more recently, many years after service, of the potential danger to which he may have been exposed.  This type of post-service stressful event, although based on in-service events, is not contemplated by the regulations concerning PTSD.  See 38 C.F.R. § 3.304(f) (requiring an "in-service stressor").  

For these reasons, the Board finds that the more credible evidence of record weighs against the occurrence of the stressors that the Veteran asserts occurred during service.  

Thus, there is no supporting evidence that a claimed in-service stressor occurred, as required under 38 C.F.R. § 3.304(f).  

Even if the claimed stressor occurred, the post-service evidence of record establishes that the Veteran is not diagnosed with PTSD linked by medical evidence to a claimed in-service stressor.  

On this issue, as indicated, the Veteran underwent a VA examination in July 2008.  During the clinical interview, he complained of a general decline in mood beginning with his retirement in 2002, followed by depression associated with his 
wife's traumatic death in 2006.  The VA examiner commented that the Veteran gave a "rather vague account of his history."  Nonetheless, the VA examiner thoroughly discussed the claimed in-service stressor involving the Cuban Missile Crisis and the claimed PTSD symptomatology, but found that the Veteran met none of the DSM-IV criteria for a diagnosis of PTSD.  Moreover, the VA examiner's objective testing, including a MMPI-2, showed results suggesting an over-reporting of symptoms, which the VA examiner felt may be consistent with exaggeration or possibly malingering, especially because his responses were found to be in marked contrast to his presentation during the interview.  The VA examiner also found significant that the Veteran conceded that he had not even considered filing a claim of service connection for PTSD until a service representative suggested it.  For these reasons, the VA examiner expressed his belief that the Veteran's current claim was "dubious" and represented an effort to secure primary gain.  The VA examiner diagnosed the Veteran with depressive disorder, NOS, but opined that it "seems quite clear" that the Veteran's depressive symptoms are related to the loss of his wife and do not appear to be related in any way to his military experiences as having been neither incurred during nor caused by his involving in duties during the Cuban Missile Crisis.  

The same VA examiner performed a second examination in February 2011.  After extensively reviewing the pertinent history, including the results of the prior examination, the VA examiner noted the Veteran's complaints since the last examination, including depressed or low mood beginning seriously during the prior summer.  The Veteran also reported poor sleep, hopelessness, and nearly constant anxiety, but the VA examiner again found that he gave a rather vague account of his history.  The VA examiner then reviewed the claimed PTSD stressor of seeing body bags, which, as discussed above, was revealed upon further interviewing to be of questionable authenticity.  The VA examiner concluded that this event did not satisfy Criterion A1 or A2 for a PTSD diagnosis, and therefore the remainder of the PTSD testing was not administered.  Also, consistent with the prior examination results, a MMPI-2 showed results suggesting exaggeration and possible malingering of symptoms.  The VA examiner also noted that he had erroneously administered a Mississippi scale (which is solely for administration to veteran's with combat experience), which results also showed that the Veteran was likely exaggerating his symptoms.  

Based on the VA examination results, the VA examiner again diagnosed the Veteran with depressive disorder, NOS, which he made clear was "not related to or the result of military stressors."  The February 2011 VA examiner also summarized that because the Veteran did not describe military experiences that were consistent with Criterion A for PTSD, it is "clear" that he does not meet the DSM-IV diagnostic criteria for PTSD or at any point in the past.  In making this determination, the VA examiner found significant that the Veteran's self-report revealed a number of inconsistencies with prior examinations, including the time of onset of his symptoms and that he denied depression during an outpatient VA psychiatric consultation at VA in 2009 (administered in connection with his application for a certain surgery).  The VA examiner asked the Veteran directly about the inconsistencies, and the Veteran responded that "you have to do what you have to do... If you don't say the right thing, they're not going to do it."  The VA examiner found this reply to be consistent with an attempt by the Veteran to present himself in more a favorable light in order to be approved for the surgery at VA.  Thus, the VA examiner found that it appeared clear that the Veteran was willing to change his responses to meet the needs of the current circumstances.  The VA examiner also reiterated that it was his strong belief that the Veteran's past and present claims of PTSD were "dubious and represent an effort to secure secondary gain."  In support of this, the VA examiner reiterated the Veteran's report of depressive symptoms with an unclear time of onset, but no early than several years prior.  For these reasons, the VA examiner concluded the Veteran's depressive disorder "is clearly not related in any way to any events during the course of his military career."  

The Board finds that the July 2008 and February 2011 VA examination results are the most probative evidence of record on the question of whether the Veteran is competently diagnosed with PTSD linked to an in-service stressor.  Importantly, the VA examiner's conclusions were based on a thorough and accurate history and are unequivocal.  Moreover, the VA examiner clearly and carefully explained the basis for his opinions.  Additionally, the VA examiner's opinion is uncontroverted by the remaining credible and competent evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus the VA examinations are found to be the most probative evidence of record on this issue.  

The Veteran himself has offered his own opinion relating PTSD to the claimed in-service stressors.  The provisions of 38 C.F.R. § 3.304(f), however, specifically require medical evidence on this question.  As the Veteran is not a medical professional, his opinion is not competent evidence of a PTSD diagnosis linked to an in-service stressor.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, as thoroughly discussed above, the objective evidence of record calls into question the veracity of the Veteran's assertions regarding the occurrence and nature of his symptomatology.  Thus, his statements do not constitute probative evidence supporting the claim.  See Dalton, 21 Vet. App. at 36.  

The post-service evidence of record also shows a diagnosis of depression.  The weight of the evidence is against a grant of service connection for this as well, however.  

Specifically, the first indication of depression is seen in a private treatment note dated in November 2006.  It shows that the Veteran requested Prozac due to the death of his wife the week prior.  

Prior to November 2006 treatment note, the pertinent evidence includes an October 2000 VA treatment record in which the Veteran affirmatively denied depression, anxiety, and other psychiatric difficulties.  A VA treatment record dated in February 2002 and an SSA disability questionnaire reflect complaints of a high-stress job, but routine VA depression screenings, including in June 2006 and October 2006, were negative for depression.  In fact, a VA social work note in September 2007 shows a history only of some depression after his wife passed away.

In addition to the July 2008 VA examination, where the Veteran again gave a history of depression related to his wife's death, he underwent a through VA mental health consult in November 2009.  At that time, he denied any anxiety, symptoms of depression, or persistent depressed mood, although he complained of  "get[ting] down at times" and sometimes experienceing stress.  However, a MMPI was administered, and the results were found to be congruent with the Veteran's self-report of not experiencing a significant Axis I disorder.  The sole diagnosis was nicotine dependence.  In a related note, the VA psychologist indicated that the Veteran had no history of psychiatric symptoms or substance abuse.  

In summary, the medical evidence shows that the Veteran has persistently denied a history of psychiatric treatment and symptoms, except for a short time after his wife's death.  Such evidence shows that it less likely as not that his depression, NOS, is due to any event or circumstance of his service.  To the extent the Veteran's own assertions conflict with the medical evidence, the Board finds the medical evidence is more persuasive in light of the extensive evidence reflecting unfavorably on the Veteran's credibility.  

As a final matter, the Board notes that the medical records, including the July 2008 and February 2011 VA examinations, reflect complaints of symptoms such as sleep disturbance and anxiety related to medication prescribed by VA.  Such assertions raise an alternative theory of entitlement concerning the issue of entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disorder due to medication prescribed by VA.  

The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  However, the Board may bifurcate and separately develop and adjudicate independent theories of entitlement, such as in this situation.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166 (2009), rev'd on other grounds, 132 S.Ct. 75 (2009).  Here, the issue is referred to the RO for proper development and adjudication.  

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for PTSD.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Skin Disorder

Finally, the Veteran contends that service connection is warranted for a skin disorder.  After careful consideration, the Board finds that the evidence is at least in a state of relative equipoise in showing that he is presently diagnosed with a skin disorder that at least as likely as not had its onset during service.  

Initially, the Board notes, the STRs show no indication of a skin disorder.  
Nonetheless, the Veteran now contends that a skin disorder has been continuous since his service in Okinawa.  Furthermore, his brother-in-law credibly and competently wrote in January 2007 that he remembered the Veteran always having fungus problems since returning from active service in 1963.  See Dalton, 21 Vet. App. at 36; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The post-service evidence shows no complaints or treatment for a skin disorder until a private treatment record dated in July 1983.  At that time, the Veteran had complaints of past treatment with Lotrimin cream for chronic fungal infection of the hand, which had not helped.  Furthermore, he gave a history of a prior prescription for Griseofulvin which had "helped magically."  A physical examination showed some excoriation of the left hand, and the assessment was possible fungal dermatitis.  This July 1983 treatment record, although documenting post-service complaints many years after service separation, indicates an undocumented history of treatment preceding this record.  In other words, the July 1983 treatment record does not suggest that there was a lack of continuous symptomatology or an intervening condition. 

The pertinent evidence then consists of similar post-service treatment records showing complaints of a skin rash.  Significantly, a private treatment record from November 1993 reveals a prescription for medication to treat chronic tinea pedis which the Veteran was noted to have "'picked up in Vietnam.'"  Similarly, an April 1996 private treatment records shows complaints of a recurrent rash on the hands that he had never really been able to get cured and had existed "ever since he came back from the Service."  The assessment was flaking of the skin on the hands and palms "probably consistent with chronic Monilia."  On follow-up in July 1997, the diagnosis was chronic fungal dermatitis.  

The Veteran also underwent ongoing treatment with VA beginning in October 2000.  After extensive evaluation by VA Dermatology, a diagnosis of onychomycosis was made in May 2001.  The assessment was onychodystrophy in March 2003, and onycholysis in September 2003.  A January 2006 VA treatment record notes "probably pityriasis rosea" with possible scabies, but on follow-up in February 2006, the assessment was recurrent onychomycosis.  

More recently, the Veteran underwent a VA examination in February 2011.  He gave a history of symptoms on the right hand beginning between 1961 and 1963 during service in Okinawa.  The VA examiner noted that no such complaints were documented in the STRs.  The VA examiner also found noteworthy that the service separation examination, in particular, showed normal skin and that the Veteran denied any other significant or pertinent medial history.  The VA examiner's diagnosis was chronic dermatitis and onychomycosis of the right hand.  With regard to the likely etiology of the disorder, the VA examiner opined that it is most likely that the Veteran's skin disorder began more than one year after service separation and was not related to his active duty service.  The VA examiner based this conclusion on the lack of documentation in the STRs or within one year of service separation.  

Based on this record, the Board finds the evidence to be at least in a state of relative equipoise in showing that a skin disorder, presently manifested by chronic dermatitis and onychomycosis of the right hand was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board finds that the private treatment records from 1993 and 1996 are particularly persuasive because they are consistent with the Veteran's candid statements made for treatment purposes long before he filed the instant claim of service connection.  This indicates that his assertions of symptoms since service were not motivated by any competing interest in secondary gain.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board recognizes that the November 1993 record notes "Vietnam," but finds that this is more consistent with a typographical error or misunderstanding on the transcriber's part, as the Veteran indicated in his May 2010 hearing testimony.  

Furthermore, although the February 2011 VA examination is unfavorable to the claim, the VA examiner's opinion was based on the lack of documented treatment during service and within one year of service separation.  The Board finds, in contrast to the VA examiner's assessment, that the silence in the STRs is immaterial, as such silence, in this context, is more consistent with an absence of evidence rather than affirmative negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. at 223-24.  Moreover, the VA examiner's reasoning tends to support the claim if the Veteran's own assertions are taken into account.  Thus, the Board finds that the February 2011 VA examination is not sufficiently probative to outweigh the remaining favorable evidence of record.  

Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

As a final matter, the Board notes that the RO issued a supplemental statement of the case (SSOC) in November 2011 characterizing the issue as service connection for a "bilateral foot and leg condition," including peripheral arterial disease involving symptoms of claudication.  This is a mischaracterization of the claim, however, as the instant appeal only reasonably encompasses a claim of service connection for a skin disorder.  Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.  Although the claims file shows that the Veteran previously raised a claim of service connection for a bilateral foot and leg disorder, which last resulted in the issuance of an SOC in May 2009, the matter is referred in the Introduction section herein above to the RO on the issue of whether the Veteran filed a timely appeal on the issue.  For sake of reference when considering the mischaracterization of the issue in the November 2011 SSOC, the Board notes the holding by the Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), establishing that a timely filed substantive appeal is not a jurisdictional bar to appellate review, VA should not raise a timeliness objection once the RO has, for many years, treated a veteran's claim as having been timely appealed.  The RO is advised to proceed appropriately.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a psychiatric disorder, to include PTSD and depression, is denied. 

Service connection for a skin disorder, presently manifested by chronic dermatitis and onychomycosis, is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


